t c summary opinion united_states tax_court pacita palermo reyes petitioner v commissioner of internal revenue respondent docket no 9659-04s filed date pacita palermo reyes pro_se aaron d gregory for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for her grandchildren cme and cje whether petitioner is entitled to head-of-household filing_status whether petitioner is entitled to an earned_income_credit and whether petitioner is entitled to child tax_credits of dollar_figure for taxable_year some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in newport news virginia on the date the petition was filed in this case background both cme and cje are petitioner’s grandchildren maria embry ms embry is petitioner’s daughter and the mother of both cme born in and cje born in michael embry sr mr embry is the father of cje cme’s father was not identified in the record in addition to cje ms embry and mr embry have three other children ms embry and mr embry were legally_separated in and remained legally_separated during the tax_year 1the court uses only the minor children’s initials for the year in issue petitioner earned dollar_figure in taxable wages petitioner resided by herself in a three-bedroom house with an attached garage which was converted into a fourth bedroom and a bathroom ms embry lived in a three-bedroom house with her five children ms embry did not own a car she was unemployed and she received dollar_figure per month in child_support from mr embry ms embry’s children were covered by mr embry’s medical insurance program through the u s navy ms embry paid dollar_figure per month for rent during taxable_year and received approximately dollar_figure per month in food stamp assistance along with free school lunches for some of her children including cme and cje in the year at issue petitioner provided financial assistance to ms embry and petitioner’s grandchildren petitioner paid for the telephone service in ms embry’s house which was registered in petitioner’s name at various times throughout petitioner bought clothing shoes and dinners for all of her grandchildren further petitioner paid for and accompanied her grandchildren when they traveled to busch gardens petitioner provided rides to stores and to recreational events because ms embry did not own a car periodically petitioner bought laundry detergent dishwashing liquid toothpaste paper towels toilet paper and many other household necessities for ms embry and petitioner’s grandchildren during taxable_year petitioner opened guardian savings accounts for cme and cje as of date the balances of these accounts were dollar_figure and dollar_figure for cme and cje respectively further petitioner gives her grandchildren monthly cash allowances petitioner not only provides ms embry and petitioner’s grandchildren with monetary and material items but also provides love care and understanding to help them live a normal and happy life with complete confidence in themselves and high regard and respect for their well being on date petitioner went to the internal_revenue_service office in hampton virginia to receive assistance in preparing her federal_income_tax return in fact petitioner’s return was prepared by an internal_revenue_service employee petitioner voluntarily signed the federal_income_tax return and timely filed said return on or about date on her return petitioner claimed cme and cje as dependents and claimed the resulting dependency_exemption deductions as well as child tax_credits of dollar_figure and an earned_income_credit further petitioner claimed head-of-household filing_status on her federal_income_tax return during the taxable_year although cme and cje often visited petitioner’s home on weekends and holidays both cme and cje lived with ms embry in her home respondent issued a notice_of_deficiency to petitioner in which respondent disallowed the dependency_exemption deductions child_tax_credit and earned_income_credit and changed petitioner’s filing_status to single on date respondent’s counsel sent petitioner a letter requesting that she provide respondent with information relevant to respondent’s determination with respect to her liabilities in this case the information respondent requested from petitioner was as follows a any and all documentation substantiating that petitioner is entitled to head-of-household filing_status for particularly any information supporting that a qualifying person lived with her in her home for more than half of the tax_year b any and all documentation substantiating that petitioner is entitled to either or both of the two dependent_exemption deductions claimed on her tax_return particularly any information supporting that she provided more than half of each claimed dependent’s total support for the tax_year c any and all documentation substantiating that petitioner is entitled to claim the earned_income_credit as shown on her tax_return particularly any information supporting that a qualifying_child or children lived with her in her home for more than half of the tax_year d any and all documentation substantiating that petitioner is entitled to the child_tax_credit for the tax_year e any and all documentation substantiating that petitioner is entitled to the additional_child_tax_credit for the tax_year and f any other additional documentation that may be relevant petitioner did not respond to respondent’s counsel’s letter and did not provide any additional information however petitioner contends that documentation already in the record of this case substantiates her claims on her income_tax return the documentation to which petitioner refers consists of notarized certification from her daughter ms embry that petitioner is the only person entitled to claim cje as a dependent two pages of what appears to be a separation agreement between mr embry and ms embry however these pages are not signed by ms embry and copies of langly federal credit_union statements for the period october through date establishing that she funded a guardian account for cje discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted 122_tc_143 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the case at bar because petitioner has not complied with the requirements to substantiate the items in dispute therefore petitioner bears the burden of showing that she is entitled to claim dependency_exemption deductions for cme and cje that she is entitled to head-of- household filing_status that she is entitled to an earned_income_credit for taxable_year and that she is entitled to claim child tax_credits for cme and cje for taxable_year 2we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 a dependency_exemption deductions a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents over half of whose support is provided by the taxpayer sec_151 sec_152 a dependent includes a grandchild sec_152 as to the support_test a taxpayer generally must provide more than one-half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 c in order to satisfy this test a taxpayer must establish the total support expended on behalf of the claimed dependents from all sources for the year and demonstrate that she provided more than half of this amount see 73_tc_963 56_tc_512 in the present case there is an absence of evidence relating to the total amount of support as well as petitioner’s share of support while the record is replete with evidence of petitioner being a loving and caring grandmother and her purchases of numerous household necessities we cannot conclude on this record the amount of the total support for cme and cje nor the amount of support provided by petitioner therefore respondent is sustained on this issue head_of_household sec_1 imposes an income_tax rate on individuals filing as head_of_household as relevant herein sec_2 defines head_of_household as an unmarried individual who maintains as her home a household that for more than one-half of the taxable_year constitutes the principal_place_of_abode of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for that dependent under sec_151 the court has sustained respondent’s determination disallowing the claimed dependency_exemption deductions and as a result petitioner is not entitled to head-of-household filing_status for further the record shows that cme and cje did not live with petitioner for more than one-half of the taxable_year thus respondent’s determination that petitioner is not entitled to head-of-household filing_status is sustained earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 for the tax_year in issue the residency test required a qualifying_child to have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_32 as previously stated the record shows that cme and cje did not live with petitioner for more than one-half of the taxable_year we find that cme and cje fail the residency test of sec_32 therefore we need not and do not decide whether they satisfy the relationship_test or age_test under sec_32 thus respondent is sustained on this issue child tax_credits finally we consider the child tax_credits a taxpayer may be entitled to a credit against tax with respect to each qualifying_child sec_24 the plain language of sec_24 established a three-pronged test to determine whether a taxpayer has a qualifying_child if one of the qualifications is not met the claimed child_tax_credit must be disallowed the first element of the three-pronged test requires that a taxpayer must have been allowed a deduction for that child under sec_151 sec_24 as previously stated the court has sustained respondent’s determination that petitioner is not entitled to dependency_exemption deductions for cme and cje thus petitioner fails the first prong of the test of sec_24 the court sustains respondent’s determination regarding the child tax_credits under sec_24 reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
